Bboyles, J.
Where the answer of a magistrate to a petition for certiorari is paragraphed, the paragraphs being numbered 1, 2, 3, and 4, a traverse by the plaintiff in certiorari, which says that “the allegations in the answer as follows, to wit: Paragraphs 2, 3, and 4 is not in fact true, of which he puts himself upon the country,while subject to grammatical criticism, sufficiently complies with the provision of section 5200 of the Civil Code of 1910 as to “specifying the portion of the *289answer or return intended to be controverted.” The judge of the superior court erred in dismissing the traverse to the magistrate’s answer, and in thereafter overruling the cértiorari. Judgment reversed.
Decided June 26, 1916.
Certiorari; from Franklin superior court — Judge Worley. April 5, 1916.
A. S. Johnson, for plaintiff in error.
J. 8. Haley, contra.